Case 8:20-cv-01006-SDM-TGW Document 10 Filed 05/29/20 Page 1 of 1 PageID 38



                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION



   ARLEAN GREEN,

         Plaintiff,

   v.                                               CASE NO. 8:20-cv-1006-T-23TGW

   THE HERTZ CORPORATION,

         Defendant.
   __________________________________/


                                          ORDER

         Suing under the WARN Act, the plaintiff claims that The Hertz Corporation

   fired the plaintiff and other putative class members without affording advance

   written notice. Hertz files a notice (Doc. 9) stating that on May 22, 2020, Hertz

   petitioned for bankruptcy protection under Chapter 11 of the Bankruptcy Code. In

   accord with the automatic stay of 11 U.S.C. 362(a) and with counsel’s representation

   that no order in the bankruptcy action has granted relief from the automatic stay, this

   action is STAYED. The clerk must ADMINISTRATIVELY CLOSE the case.

         ORDERED in Tampa, Florida, on May 29, 2020.
